179.	  Let me first of all, Sir, express my warm congratulations to you on your election to the presidency of the current session of the General Assembly. As a colleague, I am familiar with your outstanding qualities and I am sure that your guidance will be a major factor in channeling our deliberations and work towards constructive ends.
180.	I wish also to express our appreciation to the outgoing President, Mr. von*Wechmar, who earned the admiration of all of us by the manner in which he conducted the proceedings of the previous session. We wish him success in his new mission.
181.	I should like, finally, to express to the Secretary General our deep appreciation for the persistent efforts he is deploying in furtherance of our shared objectives.
182.	We warmly welcome Belize and the Republic of Vanuatu. I extend to the Governments and peoples of Vanuatu and Belize our sincere wishes for progress and prosperity.
183.	As we meet in the General Assembly each year we express our perceptions of world problems, our expectations, our concerns and our anxieties. As global problems have proliferated, the consensus that has emerged is that their solutions are possible only through universal cooperation. This interdependence should bring us closer together. On the other hand, we remain divided by parochial attitudes, prejudices and divergent interests, some real, some reflecting longstanding suspicions and mistrust. The nuclear holocaust haunts the human race. But this does not deter some countries from resorting to force and to threats of recourse to force. The awesome issues we face require understanding, tolerance and dedication to the principles of the Charter of the United Nations. If our deliberations and the contacts which the United Nations meetings make possible can contribute, even in a modest way, to promoting progress in this direction, our efforts will not be in vain.
184.	For some years now an atmosphere of pessimism and gloom has pervaded our meetings. During the past year tensions have continued unabated and have been exacerbated by the reckless behaviour of some countries, particularly in the Middle East. The process of detente has been seriously undermined by the infringement of the ' principles of the Helsinki Final Act. The world economy, for developed and developing countries alike, is plagued by serious crises. It suffers from the absence of a determined move towards a more just international economic order.
185.	Many intractable problems are being discussed in the United Nations. The solution to them has been frustrated for many years. However, one glimmer of hope is that in some instances a breakthrough may be achieved if the parties involved can work out reasonable negotiating positions.

186.	One such example is the question of Cyprus. We all know the long history of the drama of that island since 1963, as well as the troubled course of the negotiations between the Turkish Cypriot and Greek Cypriot communities.
187.	Recently an important, perhaps crucial, crossroads was reached in the intercommunal talks, which have been under way without interruption for over a year now under the auspices of the SecretaryGeneral and in accordance with his opening statement of 9 August 1980.3 That fact in itself augurs well for the future. The SecretaryGeneral's determined efforts towards a settlement in Cyprus are most commendable. I wish to reiterate my Government's full support for his mission of good offices in the intercommunal talks.
188.	The Government of Hirkey notes with much satisfaction that on 5 August 1981 [A/36/702] the Ibrkish Cypriot side submitted comprehensive proposals on all aspects of the problem. In search of a just and lasting settlement, these include proposals on the future constitutional structure as well as on territory. It is particularly significant that the Ibrkish Cypriot proposals on territory are embodied in a map. Thus the longstanding Greek Cypriot demand that the Ibrkish Cypriots should submit a map has been met. 
189.	The Turkish Government appreciates the sacrifice made by the Turkish community and the considerable risk it has assumed in undertaking this initiative by presenting such comprehensive proposals without insisting on reciprocal conditions. The Turkish community did so out of its commitment to a negotiated settlement and in the belief that progress is possible only if the two sides engage in earnest give and take.
190.	Notwithstanding the fearful memories of the brutal past and of the days of oppression and discrimination they have experienced, the Turkish Cypriots in a bold move have offered to the Greek Cypriots reconciliation and partnership. This is indeed a historic moment. It should not be allowed to slip away by those who succumb to policies of procrastination because of their lack of vision or their vested interest in the maintenance of the status quo.
191.	The time is most propitious for the Greek Cypriot side to reciprocate with meaningful counter-proposals to enable the negotiating process to gain momentum towards a settlement. Such a solution, ac cording to the well known position of my Government, must ensure the fundamental rights of the Turkish Cypriot community, which aspires to live side by side as an equal partner with the Greek Cypriot community in a bi-communal and bi-zonal State, which could wisely adopt a policy of nonalignment if it so wished.
*
192.	In Cyprus there has been another encouraging development in the past year, namely, the agreement reached between the two communities to establish a committee for the investigation of the fate of missing persons. This shows that when the two sides act with patience and perseverance and refrain from polemics, progress is possible even in highly sensitive areas. That committee is expected to achieve real progress, provided that all parties act in conformity with the terms of reference agreed upon.
193.	A settlement of the Cyprus problem would no doubt greatly improve the atmosphere in the relations between Turkey and Greece, which have special links with the two communities on the island and great stakes in a Cypriot settlement. They are not, however, directly involved in the inter-communal negotiating process. Theirs is a moral obligation to facilitate and encourage the inter-communal dialog in any way they can.
194.	On the other hand, Turkey and Greece continue to be beset by serious problems in their bilateral relations. Since 1976 they have been engaged in a process of negotiation to resolve them. Turkey, for its part, has done all it can to inject a conciliatory spirit into these negotiations. Despite the frustrating lack of progress in this dialog so far, Turkey will persevere in negotiations, hoping that eventually avenues will be opened for constructive results. But it is imperative that while the negotiating process is under way both parties exercise the utmost restraint.
195.	The temptations to try for faits accomplis or unilateral advantages should be strongly resisted if grave consequences are to be avoided. The rational path for both countries is to continue their dialog with balanced perceptions, taking each other's interests into account.
196.	There is a truly universal problem which has in recent years reached alarming and unprecedented levels. I am referring to international terrorism. Throughout the world, in many societies of otherwise vast differences, terrorism is taking a high toll of innocent human lives, challenging stability, disrupting daily life and endangering the territorial integrity of nations.
197.	A clarification is in order before I proceed, since the word "terrorism" can have different meanings for different people. We certainly do not consider as terrorist activities the national liberation struggles recognized by the United Nations and international regional organizations. We support the legitimate struggle of national liberation movements against all forms of colonialism, foreign occupation and oppression. Terrorism, as we understand it, involves those illegal acts directed against the social stability and territorial integrity of existing States. This type of terrorism aims at the disintegration of societies through chaos and anarchy.
198.	It is this scourge that has afflicted my country the past few years, shaking the very fabric of Turkish society and infiltrating all of its sectors and institutions. Thousands of innocent persons have fallen as its victims. Prior to September last year an average of 20 people had been losing their lives every day as a result of terrorist acts. Our social structure faced disintegration, while political life was totally paralyzed. It was this anarchy and violence which prompted the military intervention of 12 September 1980. Since then, the overriding task of my Government has been the fight against terrorism.
199.	This fight is being carried on with perseverance. So far the achievement is as impressive as the disclosures are shocking. The illegal arms and ammunition captured have reached astonishing levels. By 15 August 1981 the number of small arms confiscated totaled 730,574, and over 5 million rounds of ammunition had been seized. Confiscated illegal weapons even include rocket launchers and howitzers. Such a stock of arms and ammunition could easily equip an entire army.
200.	We in Turkey are about to win this struggle against terrorism on such an incredible scale. Turkish society is once again free from fear and enjoying its basic right  the right to life. But our findings clearly indicate that terrorism of this magnitude could not have been organized with only domestic means and resources. In fact, terrorism in Turkey was financed and supported clandestinely from abroad. As long as violence is backed by one or more foreign States, there will be other societies in the future which will also be victimized.
201.	International terrorism is a threat not only to individual countries but also to the orderly conduct of international relations. Assaults against diplomats and diplomatic missions around the world have become frequent occurrences. Turkish diplomats have been the foremost targets of brutal acts of terrorism. Only last week the Turkish Consulate in Paris became the most recent target of a violent attack by terrorists. This senseless act resulted in a tragedy involving the murder of an official and the wounding of a diplomat.
202.	General Assembly resolution 35/168, on the protection of diplomatic and consular agents and premises, is an important step. We hope that this resolution will provide for the beginning of comprehensive international cooperation. Turkey reaffirms its readiness to provide full cooperation for the adoption of effective measures for the prevention and suppression of all acts of terrorism. We urge the United Nations to take specific steps to combat this kind of violence, We call upon all countries to take a categorical stand against terrorist acts whenever and wherever they occur under whatever pretext. All countries should also individually strengthen their measures against terrorism at the national level. They should further promote bilateral and regional cooperation. Among concrete measures, appropriate arrangements could be considered for the control of small arms sales between private companies.
203.	In this context I should like to touch upon the question of drug abuse, to which Turkey has always attached primary importance. The problem directly concerns the social stability and national security of nations. It has reached alarming levels and should no longer be tolerated. We have repeatedly drawn the attention of the international community to the threat posed by drug abuse and called for concerted action against this evil. As we have said on many occasions, there are strong links between arms smuggling and drug trafficking. There are strong indications that the same underground organizations are engaged in both activities.
204.	It is with these considerations in mind that we welcome the inclusion in the agenda of an item proposed by Bolivia, entitled "International campaign against traffic in drugs" [item 129}. We believe that the United Nations should look into this problem in all its aspects, with particular reference to the links between arms smuggling and illicit traffic in drugs.
205.	Relations between East and West have suffered setbacks in recent years. At a time when the overall East West relationship is very strained, it is of particular importance to revive the process of negotiations on arms control and disarmament. For these negotiations, if successful, can enhance security at lower levels of armaments and, at the same time, help sustain the process of detente by providing tangible benefits through dialog.
206.	We therefore welcome the joint decision of the United States and the USSR, reached during last week's meeting between Secretary of State Haig and Foreign Minister Gromyko, to begin negotiations on nuclear arms later in the year. We hope that these talks will pave the way for the limitation and substantial reduction in tactical nuclear forces as well as in strategic nuclear arms.
207.	Another component of the dialog between the East and the West is the follow-up to the Final Act of the Helsinki Conference on Security and Cooperation in Europe. Turkey earnestly hopes that it will prove feasible to achieve an agreement in Madrid on a balanced and substantial concluding document, including a mandate for a European disarmament conference. This proposed conference in Europe could be a major qualitative step in the process of confidence-building, which is indispensable for successful disarmament efforts.
208.	I should like to state once again our objectives in the field of arms control. We strongly  favor the continuation of the talks on strategic nuclear arms. We support the efforts for the achievement of a multilateral comprehensive test-ban treaty. We attach importance to the conclusion of a convention on the prohibition of chemical weapons. We endorse the evolution of an effective non proliferation regime based on the Treaty on the NonProliferation of Nuclear Weapons. We share the objective of limiting and reducing conventional forces, and in particular a mutual and balanced reduction of forces in Europe.
209. Turkey remains committed to those objectives. Turkey is also eager to bring its contribution to the second special session of the General Assembly devoted to disarmament. We expect that session to produce tangible progress by facilitating worldwide disarmament negotiations, defining the conceptual framework for those negotiations and setting the criteria and principles for carrying out the important preparatory work.
21Q. The complex situation in the Middle East continues to be of central concern to the entire international community. It contains an explosive potential for a conflict threatening world peace. By virtue of its geographical location as well as its historical close ties with the countries of the region, TUrkey has been following with particular concern the increasing tensions in the area. From this rostrum, Turkey has on several occasions made clear its firm stand on the question of Palestine, which constitutes the core of the Middle East conflict. I want to reaffirm that we consider the following elements to be indispensable for a comprehensive, lasting and just settlement: withdrawal of Israel from all the Arab territories occupied since 1967, including Al Quds Al Sharif; recognition and realization of the inalienable rights of the Palestinian people, including their right to establish an independent State in their own territory; the right of every State in the region to live within secure and recognized boundaries; the participation of the PLO, the sole legitimate representative of the Palestinian people, in all peace efforts on an equal footing with the other interested parties to the conflict; and the maintenance of the Arab and Islamic character of the Holy City of Al Quds Al Sharif, and the rejection of the arbitrary unilateral change in its status, which is a flagrant violation of international law.
211.	It is encouraging that the countries of the region are displaying fresh interest in and eagerness for a comprehensive settlement, which is long overdue. The plan recently put forward by the Government of Saudi Arabia is a case in point. The overall positive reaction it has received in the region reaffirms that the Arab countries are prepared to seek a just peace.
212.	In addition, the efforts of the European Community for a comprehensive settlement are commendable. If pursued, they promise to make valuable contributions to the quest for peace. We were gratified to hear last week [8th meeting] from Lord Carrington, the current President of the Council of Ministers of the European Community, that the members of the Community will pursue their efforts energetically to promote a peaceful settlement.
213.	Yet if all those efforts are to be given a chance, there must be a fundamental change in the present policies of the Government of Israel. In the course of the past year it has become all the more evident that Israeli policies based on aggression, intransigence and arrogance constitute the principal source of tension and instability in the Middle East. In a demonstration of incredible shortsightedness, Israel recklessly imperils its avowed objective of living peacefully with its neighbors. No nation has ever been able to attain security for itself through the annexation of territory, the denial of the rights of others and a self-righteous rejection of the legitimate interests of its neighbors.
214.	During conflicts, acts of violence serve only to complicate the search for a settlement. In utter disregard of this basic fact, Israel has escalated and widened its attacks in recent months. The premeditated aggression against the nuclear reactor in Iraq and the indiscriminate bombing of Lebanon demonstrate that Israel recognizes no limits to its policy bent on domination.
215.	Indeed, the Israeli intervention in Lebanon tremendously complicates the fragile and tenuous situation in that country. Turkey believes that an end to the human suffering in Lebanon can only be secured within a framework that would ensure the unity, independence, sovereignty and territorial integrity of that country. We welcome and support the valuable work of the quadripartite committee of the League of Arab States towards that objective. The ceasefire in southern Lebanon has been a positive achievement. We hope that all parties will cooperate with UNIFIL to enable it to carry out its mandate in southern Lebanon.
216.	The ongoing war between Iraq and Iran constitutes another threat to peace and security in the region. Those countries are our neighbors, with whom we have historical ties of friendship, and we feel distressed to see them remain engaged in armed hostility. The war offers nothing other than more suffering, damage and destabilization. It must, therefore, be brought to a speedy end. Turkey has maintained strict neutrality with regard to the conflict. We have shown the utmost care to observe that neutrality and will continue to do so. We have also taken an active part in the multilateral efforts to bring about a reconciliation between our two neighbors within the Peace Committee of the Organization of the Islamic Conference. We shall pursue those efforts. We appreciate the parallel initiatives of the SecretaryGeneral as well as those of nonaligned countries in search of peace between Iran and Iraq.
217.	In the face of turmoil and disunity in the area, the formation of the Gulf Cooperation Council has been a most timely initiative. Turkey fully supports the objectives of its founding members in this undertaking.
218.	The tragic situation in Afghanistan is a source of particular concern and distress for Turkey. Turks have enjoyed a common history, traditional friendship and fraternal bonds with the Afghan people. We strongly wish that their tragedy would soon come to an end. However, the situation created by outside intervention in Afghanistan in breach of the Charter of the United Nations remains unchanged. It poses a serious threat to regional and global peace and stability. Turkey believes that only a political solution can be found to this crisis. Such a settlement should restore to the Afghan people their righi to self government and ensure the withdrawal of all foreign troops from the country, as well as the cessation of all foreign interference. There have been several recent efforts to achieve a solution. We support the initiatives of the Islamic Conference, the European Community and the SecretaryGeneral in this field.
219.	The pressing problems in southern Africa still await solution. As a founding member of the United Nations Council for Namibia, Hirkey follows the prevailing situation in southern Africa with anxiety and apprehension.
220.	The illegal occupation of Namibia by South Africa is an impermissible act which cannot be condoned under any pretext or justification. We extend unreserved support to the people of Namibia in their arduous struggle to achieve self-determination, freedom and national independence under their legitimate representative, SWAPO. A peaceful solution in Namibia can come about only through the implementation of the United Nations plan in accordance with Security Council resolution 435 (1978). The breakdown of the pre-implementation meeting at Geneva last January, because of South African intransigence, has delayed the implementation of that resolution. We are satisfied that the five nations that make up the contact group on Namibia have now achieved progress towards the implementation of resolution 435 (1978) after consultations with the parties. The statement issued last week by the contact group promises the long-awaited breakthrough, and we sincerely hope the group will be able to lead the way to the independence of Namibia in 1982.
221.	In South Africa itself, the Pretoria regime persists in its policy of apartheid in total disregard of the insistent demands of the international community. It has in fact stepped up its policy of bantustanization. It is dismaying that the trends in South Africa promise only accelerating violence and further conflict. That situation poses a danger to peace and stability in the region. In line with our traditional stand against all forms of oppression and discrimination, we shall continue to advocate the adoption of further effective sanctions against the racist minority regime in South Africa.
222.	Turkey has also condemned the South African aggression against Angola. It is a violation of the sovereignty and territorial integrity of that country, involving loss of life, human suffering and material damage.
223.	Kampuchea is another international issue which continues to elude a settlement. The Kampuchean question requires a comprehensive political solution that would enable its people to choose their Government without coercion or intervention from outside.
224.	The International Conference on Kampuchea held last July has provided a new impetus. Turkey regards the Declaration of that Conference  as a practical and sound basis for a settlement.
225.	I should like to express our appreciation for the efforts of the humanitarian agencies which are doing their utmost to help the Kampuchean people and the refugees. Their admirable work has helped to alleviate much of the suffering. Improvement in the humanitarian conditions can help in tackling the political problems.
226.	We are all aware of the immense challenge the world is facing in the economic field. Its dimensions are not only economic but human, .social and political as well. When we speak of a more just world economic order we do so in the firm knowledge that if we fail to achieve it in a reasonable span of time, the ensuing tension and confrontations will fatally undermine the prospects of international peace? and cooperation.
227.	The longterm problems with which we have to deal are at present clouded by changes which affect expectations in growth patterns and energy. The economic fabric of the world is undermined by continued high inflation, high interest rates, restrictive financial policies, recession, unemployment^ currency fluctuations and increased protectionism.
228.	The negative effects of these unfavorable trends in the world economy are no doubt felt acutely in the developing countries. Trade between developing and developed countries this most dynamic and positive feature of the world economy during the last decade has been severely limited. In this context we note with growing concern that import restrictions, as well as such policies as subsidies, export credits and other protectionist mechanisms, have become increasingly widespread. In our view the developed countries should try to resolve their sectoral problems through restructuring rather than protectionist measures. It is in this way that all countries could be fully integrated into a multilateral trade system.
229.	Another weakness in the economies of the developing countries is the increase in their foreign debt burden caused by their growing balance of payments deficits, high interest rates and interest rate fluctuations. The problem could be alleviated by recycling the surplus of oil exporting countries and by strengthening the compensatory mechanism of the existing financial institutions. We commend the step already taken in this direction by some members of the Organization of Petroleum Exporting Countries [OPEC], in particular Saudi Arabia.
230.	The world economy is moving inevitably towards interdependence. This constitutes an opportunity for common progress towards more fairly shared prosperity. In order to ensure worldwide economic security, international cooperation should be strengthened in a global context in which the mutual interests and responsibilities of the developed and developing countries could better "be defined, harmonized and promoted. We believe, therefore, that we should provide a new momentum to the NorthSouth dialog, which is now stalled. We hope that the NorthSouth meeting in Cancun will pave the way for a new determination to tackle all of the vital problems of the world economy, reaffirm the need for cooperation on a global scale, and lead to the beginning of global negotiations.
231.	In this context, we should like to commend the invaluable efforts of the President of the thirty-fifth session of the General Assembly, Mr. von Wechmar.
232.	We are pleased to see that progress has been made, particularly in two major areas relating to development issues.
233.	The conclusion of the United Nations Conference on New and Renewable Sources of Energy, held at Nairobi last month, should have a significant bearing on the search for global solutions to energy problems that affect the developed and developing countries alike. We welcome the program of Action adopted at the Conference, However, it is not enough that a Program of Action has been successfully produced at that Conference. A reasonable way of financing it should ensue if we want the program to get off the ground.
234.	We also welcome the successful conclusion of the United Nations Conference on the Least Developed Countries held in Paris, and we earnestly hope that it will be followed by positive and concrete results which will help the least-developed countries to overcome their fundamental problems. We welcome the program of Action adopted at that Conference within the framework of which a target of 0.15 per cent of gross national product has been envisaged as aid for the least developed countries. Although we do not think that this figure is a satisfactory one, we strongly hope that this is a minimum target, that it will receive universal acceptance and that the commitments made at the Conference by the donor countries will soon be transformed into reality.
235.	The increasing vulnerability of the world economy calls for substantial and structural solutions. To restrict the issues to food, energy and macroeconomic balances will not be sufficient. The world economy requires wide ranging global structural measures rather than remedies of a partial and sectoral nature.
236.	On the other hand, several developing countries are suffering economic bottlenecks while seeking urgent solutions to their problems. The agenda of the global negotiations should, therefore, encompass all the aspects of the process of a new world economic order. The breakthrough can come only when the economic growth of the developing countries is considered as an essential element in the sustained development of the rich nations and their interests are regarded as complementary and compatible, not conflicting and irreconcilable.
237.	As a developing country Turkey has dealt with development issues ever since its foundation in 1923 and has accumulated valuable experience in this area. It is for this very reason that Turkey feels great sympathy for the developing countries and supports them fully in their fight to eradicate poverty.
238.	In the same spirit, over the years TUrkey has wholeheartedly given its support to many of the initiatives taken within UNCTAD and has contributed to the realization of many of them, such as the Generalized System of Preferences, the Integrated program for Commodities, and the Common Fund.
239.	Another field to which Turkey attaches great importance is economic cooperation among developing countries. Against the background of bleak world economic conditions, there is no doubt that progress reached in this area would contribute immensely to the solution of many of the problems confronting these countries.
240.	Turkey has been quite active in this field, both within the framework of UNCTAD, in particular within the framework of the Conference on Economic Cooperation among Developing Countries, and of GATT, and believes that the Organization of the Islamic Conference is one of the appropriate forums where such cooperation can be meaningfully pursued.
241.	We are resolved to participate in and contribute to the greatest extent possible to such endeavors among the developing countries.
242.	As the thirty-sixth session of the General Assembly gets under way, we in Turkey are celebrating the centennial of the founder of our Republic, Mustafa Kemal Atatiirk. We would like to recall one of his principal dictums in the field of international relations: "Peace at home, peace abroad". History has time and again shown how perceptive Ataturk's observation was, pointing as it does to the interaction of domestic and foreign affairs. Turkey, in observance of this principle and ideal, will continue to promote peace whether at home or abroad.

